DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II, FIGs. 8-11, and claims 1-5, 10-12, and 14-16 in the reply filed on 10/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-9, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claims 15 are 16 are further withdrawn because each of claims 15 and 16 depends from claim 13. In this Office Action, claims 1-5, 10-12, and 14 are fully examined, and claims 6-9, and 13-16 are withdrawn from further consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2019 and 09/06/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 02/27/2019 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant should clarify if “one surface” in lines 8-9 is the same as “one surface” as recited in line 2. Applicant should make similar clarification in claims 3 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (U.S. PG. Pub. No. 2018/0096783 A1) in view of Takatsuji (U.S. PG. Pub. No. 2018/0166211 A1).
With respect to claim 1, Fukuda et al., hereafter referred to as “Fukuda,” teaches a coil component 801 (Figs. 1-4), comprising: 
a body 10 having one surface (top surface) and the other surface (bottom surface) opposing each other in one direction (vertical direction), and a plurality of walls (side surfaces or walls) each connecting the one surface to the other surface; 
a coil portion 31 and or 32 buried in the body, and having both ends (left and right ends) exposing to one of the plurality of walls of the body; 
first and second external electrodes 21 and 22 respectively including first and second terminal electrodes (electrodes on bottom surface) disposed on [the] one surface of the body and spaced apart from each other, and first and second connection electrodes (electrode portions on left and right walls) respectively connecting the first and second terminal electrodes to both ends of the coil portion; and 
a first shielding layer 41 disposed on body (paras. [0036], and [0048]). Fukuda does not expressly teach a first external insulating layer disposed on the other surface of the body; and 
a first shielding layer disposed on the first external insulating layer. 
Takatsuji teaches a coil component 1 (e.g. FIG. 1), comprising:
a first external insulating layer 15 disposed on the other surface of the body 10; and 
a first shielding layer 14 disposed on the first external insulating layer (para. [0032]). It would have been obvious before the effective filing date of the claimed invention to a person 
With respect to claim 2, Fukuda in view of Takatsuji teaches the coil component of claim 1, wherein the first shielding layer includes at least one of a magnetic material and/or a conductive material (Takatsuji, para. [0035]). 
With respect to claim 11, Fukuda in view of Takatsuji teaches the coil component of claim 1, wherein the first external insulating layer has a thickness of 10 nm to 100 um (Takatsuji, para. [0056]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Takatsuji, as applied to claim 1 above, and further in view of Miyahara et al. (U.S. PG. Pub. No. 2019/0228906 A1).
With respect to claim 3, Fukuda in view of Takatsuji teaches the coil component of claim 1. Fukuda in view of Takatsuji does not expressly teach 
a third external electrode including a third terminal electrode disposed on one surface of the body, and a third connection electrode disposed on one wall of the body and on the first external insulating layer and thereby connecting the third terminal electrode and the first shielding layer to each other, and spaced apart from the first and second external electrodes. 
Miyahara et al., hereinafter referred to as “Miyahara,” teaches a coil component 1 (FIGs. 1-3), comprising:
a third external electrode (combination of GI and BP12) including a third terminal electrode G1 disposed on one surface of the body, and a third connection electrode BP12 disposed on one wall (side surface) of the body and on the first external insulating layer Lyr13 and thereby connecting the third terminal electrode and the first shielding layer to each other, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Takatsuji and Miyahara, as applied to claim 3 above, and further in view of Lin et al. (U.S. PG. Pub. No. 2017/0200682 A1).
With respect to claim 4, Fukuda in view of Takatsuji and Miyahara teaches the coil component of claim 3. Fukuda in view of Takatsuji and Miyahara does not expressly teach
a cover insulating layer covering the first shielding layer, the first to third connection electrodes, the other surface of the body, and the plurality of walls of the body. 
Lin et al., hereinafter referred to as “Lin,” teaches a coil component 1 (FIG. 1A), comprising:
a cover insulating layer 15 covering the first shielding layer 14a, and the plurality of walls of the body 12 (para. [0016]). The combination of Lin to the coil component of Fukuda in view of Takatsuji and Miyahara would result in “a cover insulating layer covering the first shielding layer, the first to third connection electrodes, the other surface of the body” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cover insulting layer as taught by Lin to the coil component of Fukuda in view of Takatsuji and Miyahara to provide the required protection (para. [0016]).

Claims 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Takatsuji, as applied to claim 1 above, and further in view of Lin.
With respect to claim 5, Fukuda in view of Takatsuji teaches the coil component of claim 1. Fukuda in view of Takatsuji does not expressly teach the first shielding layer includes a conductive material, and the coil component further includes a second shielding layer disposed on the first shielding layer, wherein the second shielding layer includes a magnetic material. 
Lin teaches a coil component 1 (FIG. 1A), wherein the first shielding layer 14 includes a conductive material 14a, and the coil component further includes a second shielding layer 14b disposed on the first shielding layer, wherein the second shielding layer includes a magnetic material (para. [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive and magnetic shielding layers as taught by Lin to the coil component of Fukuda in view of Takatsuji to provide the required shielding characteristics.
With respect to claim 12, Fukuda in view of Takatsuji teaches the coil component of claim 1. Fukuda in view of Takatsuji does not expressly teach the first shielding layer has a double-layer structure having a layer including a conductive material and a layer including a magnetic material.
Lin teaches a coil component 1 (FIG. 1A), wherein the first shielding layer has a double-layer structure 14a and 14b having a layer including a conductive material 14a and a layer including a magnetic material (para. [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive and magnetic shielding layers as taught by Lin to the coil component of Fukuda in view of Takatsuji to provide the required shielding characteristics.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Takatsuji, as applied to claim 1above, and further in view of Kim et al. (U.S. PG. Pub. No. 2016/0240296 A1).
With respect to claim 14, Fukuda in view of Takatsuji teaches the coil component of claim 1. Fukuda in view of Takatsuji does not expressly teach a lower insulating layer disposed on the one surface of the body. 
Kim et al., hereinafter referred to as “Kim,” teaches a coil component 100 (FIG. 2), comprising:
a lower insulating layer 70 disposed on the one surface of the body 50 (para. [0045]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the lower insulating layer as taught by Kim to the coil component of Fukuda in view of Takatsuji to provide the required insulating characteristics.
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda.
With respect to claim 10, Fukuda teaches a coil component 1 (Figs. 1-4), comprising: 
a body 10 including a resin and a magnetic metal powder [para. [0047] dispersed in the resin (para. [0046]), and having one surface (bottom surface) and the other surface (top surface) opposing each other in one direction (vertical direction) and a plurality of walls (side surfaces) connecting [the] one surface and the other surface; 
a coil portion 31 and or 32 including a coil pattern (turn of coil portion 31 and or 32) forming at least one turn centering on an axis in one direction, and first and second lead-out portions (outer ends of coil portion) extending from the coil pattern and exposed to one of the plurality of walls of the body together, and buried in the body; 
a shielding layer 41 disposed on the other surface of the body; 
first and second external electrodes 21 and 22 disposed on one wall of the body and spaced apart from each other, respectively connected to the first and second lead-out portions and extending to one surface of the body (paras. [0036], and [0048]). Fukuda does not expressly teach, in the embodiment of Figs. 1-4,  

Fukuda, teaches a coil component, in the embodiment of Figs. 12-13, comprising:
a third external electrode 443 disposed on one wall (side surface) of the body 10 and spaced apart from the first and second external electrodes 21-22, connected to the shielding layer 411, and extending to one surface (bottom surface) of the body (para. [0086]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the third external electrode connected to the shield layer and ground as taught by Fukuda, in the embodiment of Figs. 12-13, to the coil component of Fukuda, in the embodiment of Figs. 1-4, to provide the required grounding of the coil component (para. [0086]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837